                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JOSEPH PATRICK GUERRIERO,                 :    CIVIL NO: 4:16-CV-00740
                                          :
                   Plaintiff              :
                                          :    (Chief Magistrate Judge Schwab)
            v.                            :
                                          :
LOCK HAVEN UNIVERSITY OF                  :
PENNSYLVANIA, et al.,                     :
                                          :
                   Defendants             :
                                          :
                                     ORDER
                                   July 29, 2019


      In accordance with the Memorandum Opinion issued this date, IT IS

ORDERED that the defendants’ motion for summary judgment (doc. 52) is

GRANTED IN PART AND DENIED IN PART. More specifically, the

defendants are granted summary judgment as to Guerriero’s claim based on not

being interviewed for or hired as the Athletic Director in 2015, and Guerriero’s

claim based on Dean Neun advising him that there was no way that he would

resume working in Athletics. At this time, however, we will not grant the

defendants summary judgment as to Guerriero’s claim based on not being invited

to the 25th Anniversary of the Clearfield branch campus. But IT IS ORDERED

that, on or before August 14, 2019, Guerriero shall show cause, if there is any, why

we should not grant the defendants summary judgment as to that last remaining
claim. To show cause, Guerriero must present summary-judgment evidence to

support that claim, and he shall brief the issues outlined in the Memorandum

Opinion. The Clerk of Court shall defer entering judgment until conclusion of the

case.



                                            S/Susan E. Schwab
                                            Susan E. Schwab
                                            Chief United States Magistrate Judge




                                        2
